DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Rockman on April 22, 2021.

The application has been amended as follows: 
15. (cancelled)

16. (currently amended) The breast milk collection device of claim 12, wherein: 
said source of cyclical application and relief of vacuum force is provided through a tube connected to and extending through said adaptor; 
said hydrophobic barrier defining said first hollow chamber between said rigid hydrophobic barrier housing and said hydrophobic barrier, said tube isolated from said first hollow chamber; 


said tube providing said source of cyclical application and relief of vacuum force in communication with said second hollow chamber; DAOH-109-BPage 5 of 11 
said source of cyclical application and relief of vacuum force producing a vacuum force in said first hollow chamber and in said fluid passageway when said vacuum force is applied to said second hollow chamber; 
said source of cyclical application and relief of vacuum force relieving the vacuum force in said first hollow chamber and in said fluid passageway when said relief of vacuum force is applied to said second hollow chamber.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or otherwise render obvious in combination with all claim limitations a breast milk collection device comprising a valve assembly including a rigid barrier housing having a first hollow chamber inside the rigid barrier housing, the rigid barrier housing extending into an internal volume of a reservoir, said first hollow chamber having a second opening opposite a first opening, said second opening defined by a rim of the second opening of the rigid barrier housing, said rim circumscribing said second opening, a hydrophobic barrier connected to an adaptor, said hydrophobic barrier extending across and connected to said rim of said second opening forming a hermetic seal between the adaptor and the rim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783